THIRD DIVISION
                           DILLARD, C. J.,
                    McFADDEN, P. J., and RICKMAN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 November 21, 2017




In the Court of Appeals of Georgia
 A15A1738. KIMBROUGH et al. v. THE STATE.

      MCFADDEN, Presiding Judge.

      In Kimbrough v. State, 300 Ga. 878 (799 SE2d 229) (2017), the Supreme Court

of Georgia reversed Division (2) (b) (i) of our decision in Kimbrough v. State, 336

Ga. App. 381 (785 SE2d 54) (2016), affirming the trial court’s denial of the

defendants’ special demurrer. Accordingly, we vacate Division (2) (b) (i) of our

opinion and adopt the opinion of the Supreme Court as our own.

      Judgment affirmed in part and reversed in part. Dillard, C.J., and Rickman,

J., concur.